Title: To George Washington from William Heath, 11 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 11. 1782.
                        
                        I was the last evening honored with yours of the 10th covering letters to colonel Canfield and major
                            Woodbridge—these I forwarded immediately by express,Major Woodbridge was relieved yesterday by major Clift: I therefore
                            directed the letterto the latter, with directions for a most pointed observance of its injunctions. I think this regulation of the
                            flags will have very salutary effects.
                        Brigadier-general Paterson informs me that the men of the first Massachusetts brigade are growing sickly, and
                            it is the opinion of the surgeons that it will be best to remove them into tents as soon as the season will possibly allow
                            it with safety. I beg leave to submit it to your Excellency’s consideration.
                        The quantities of new whiskey now drank by the troops, I fear will injure their health. I have not seen the
                            new contract. By the first contract, the secretary at war or your Excellency have a right to discontinue a part of the
                            ration of rum or whiskey, and order bread or vegetables in lieu thereof. During the past months, I ordered one jill of
                            whiskey to be stopped every fifth day, and an equivalent in bread to be issued—And at the northward, I ordered two jills
                            to be stopped weekly; the troops received an equivalent in bread for one, for the other peas,The officers of the 3d
                            Massachusetts brigade informed me the last evening, that they wished a part of the whiskey might be stopped and peas
                            issued in lieu thereof; and requested me to mention it to your Excellency. I am confident it will be agreeable to the
                            troops in general if peas can be obtained, and much more for their health than the whiskey.
                        I wish to be informed, whether by your Excellencys order of the 30th ultimo, the Connecticut line third
                            Massachusetts brigade and the 10th regiment were not meant by the troops at the posts on the eastern side of the river in
                            the vicinity of Westpoint, who were to be supplied by the contractors under the former contract; and who were meant by "the
                            remainder of the troops to be supplied under the contract for furnishing the moving army." I am informed a distinction is
                            made in the issues which I think was never meant, and ought not to be allowed. I have the honor to be With the highest
                            respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    